Title: From Benjamin Franklin to James Cuming, 10 March 1781
From: Franklin, Benjamin
To: Cuming, James


Sir,Passy, 10. Mar. 1781.
I rec’d. the Letter you did me the honour of writing to me the 2d. Inst: Accept my Thanks for your Care in forwarding the Packets and News papers; which are likewise come to hand. When you know of any Person coming to Paris; I beg you would send me the Journals of Congress for 1778, desiring much to see them.
I have the honour to be, sir, Your most obedt. humble Servant
Mr. Js. Cuming
